Two questions are pending before this court in this case, both arising upon motions filed on behalf of the Board of Liquor Control of the state of Ohio. One of them seeks to consolidate, for the purposes of preparing briefs and oral arguments, this case with ten other cases. The other seeks permission to file the brief and assignment of errors on behalf of the board on or before May 15, 1959. Counsel for the permit holder, by letter dated May 7, 1959, takes no position contrary to that of the Attorney General of Ohio but merely asks that his rights be not prejudiced by not filing a brief.
Because of the vast difference in facts it is not considered feasible to assign eleven cases for oral argument at the same time, and this branch of the motion is, therefore, overruled.
Counsel on behalf of the board are granted permission to file one brief covering each of the eleven cases if it chooses, and we note that such brief and assignment of errors were filed May 5, 1959.
In the assignment of this case, a separate period will be allowed, and the permit holder may waive argument if he chooses.
Judgment accordingly.
DUFFY, J., concurs.
MILLER, J., not participating. *Page 415